          Case 1:19-cv-00816-JPO Document 49 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SEACUBE CONTAINERS LLC,
                     Plaintiff,
                                                                     19-CV-816 (JPO)
                      -v-
                                                                          ORDER
 COMPASS CONTAINERS & SHIPPING
 SERVICES LTDA. ET AL.,
                        Defendants.


J. PAUL OETKEN, District Judge:

       On June 30, 2020, Plaintiff filed a motion for default judgment in this case. (Dkt. No.

47.) The motion is deficient because it fails to comply with Local Civil Rule 55.2, which

requires, inter alia, proof of service on the defaulting defendant of the Motion, the Clerk’s

certificate of default, and the Notice. No such proof of service has been filed. Accordingly,

Plaintiff shall file such proof of service or a letter to the court explaining why such service has

not yet been made on or before August 17, 2020.


       SO ORDERED.

Dated: August 3, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
